Citation Nr: 9912421	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-17 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran had active duty in the Navy from June 1955 to 
August 1955, in the Air Force from May 1956 to July 1956, in 
the Marine Corps from February 1958 to November 1967, and in 
the Army from April 1970 to December 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision which denied the 
veteran's claim for service connection for sinusitis.  In 
March 1999, the veteran had a video conference hearing before 
the undersigned Board member.


REMAND

The claims file reveals that the RO has only obtained the 
veteran's service medical records from his period of active 
service in the Army.  The Board notes that additional service 
medical records may exist (from periods of service in the 
Navy, Air Force, and Marine Corps) which may be relevant to 
the veteran's claim for service connection for sinusitis.  As 
such, an attempt should be made to obtain all of the 
veteran's service medical records.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain (from the 
National Personnel Records Center, or 
other indicated offices of the Navy, Air 
Force, Marine Corps, and Army) all 
additional service medical records of the 
veteran for all periods of active 
service.  In requesting such records, the 
RO should note the veteran's different 
service numbers for the various branches 
of service.

2.  The RO should then readjudicate the 
claim for service connection for 
sinusitis in light of all evidence 
received since the issuance of the last 
supplemental statement of the case in 
June 1996, including private medical 
records submitted by the veteran in May 
1998.  If the claim remains denied, then 
a supplemental statement of the case 
should be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

